8 N.Y.3d 876 (2007)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. WILLIAM MITCHELL, Appellant,
v.
WILLIAM LAPE, as Superintendent of Marcy Correctional Facility, et al., Respondents.
Court of Appeals of the State of New York.
Submitted December 11, 2006.
Decided February 22, 2007.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no appeal lies from the order of an individual *877 Justice of the Appellate Division (see NY Const, art VI, § 3 [b]; CPLR 5601). Motion for leave to appeal dismissed upon the ground that it does not lie from the order of an individual Justice of the Appellate Division (see NY Const, art VI, § 3 [b]; CPLR 5602).